        Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 1 of 12




UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

WEIGUO SUN, LINDA HE CHEUNG, JIA LI
WANG, JIAMEI LU, JUN LIU, MAO-FU                        Civil Action No.: 1:21-cv-04529
WENG, RUQIN WANG, TELI CHEN,
WEIXIANG GE, SHUANG WANG, XINGYU
YAN, YAN GAO, YI LI, AND YING LIU,

                  Plaintiffs,

v.

GTV MEDIA GROUP INC., SARACA MEDIA
GROUP INC., WENGUI GUO (a/k/a HO WAN
KWOK), VOICE OF GUO MEDIA, INC., AND
LIHONG WEI LAFRENZ (a/k/a “SARA”, a/k/a
LIHONG WEI)

                  Defendants.




                 MEMORANDUM OF LAW IN SUPPORT OF
           PLAINTIFFS’ MOTION FOR SUBSTITUTE SERVICE ON
     DEFENDANTS LIHONG WEI LAFRENZ AND VOICE OF GUO MEDIA, INC.

       Plaintiffs Weiguo Sun, Linda He Cheung, Jia Li Wang, Jiamei Lu, Jun Liu, Mao-Fu Weng,

RuQin Wang, Teli Chen, Weixiang Ge, Shuang Wang, Xingyu Yan, Yan Gao, Yi Li, and Ying

Liu, by and through their undersigned counsel, in the above-captioned action against Defendants

GTV Media Group, Inc. (“GTV”), Saraca Media Group Inc. (“Saraca”), Wengui Guo (“Guo”),

Voice of Guo Media, Inc.” (“VOG”), and Lihong Wei Lafrenz (“Lafrenz”) (collectively,

“Defendants”), respectfully move this Court for an order approving a substitute method of service

pursuant to Federal Rule of Civil Procedure 4(e)(1) and 4(h)(1) and pursuant to New York State

Civil Practice Law and Rules 308(5), 311(b), and 316(a) for purposes of serving the Summons and

Complaint against Defendants VOG and Lafrenz, and state as follows:
          Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 2 of 12




                                     PRELIMINARY STATEMENT

        Plaintiffs’ commenced this action on May 19, 2021 to recover funds they transferred to

Defendants in reliance upon Defendants’ untrue and materially misleading statements concerning

a sale of securities in Defendant GTV, a securities offering that was not registered with the United

States Securities and Exchange Commission in violation of the Securities Act of 1933 (15 U.S.C.

§ 77 et seq.). Plaintiffs duly served the Summons and Complaint on Defendants Guo, GTV, and

Saraca on May 25, 2021 (Dkts. 12-14). Despite diligent efforts, Plaintiffs have been unable to

locate and serve the Summons and Complaint on Defendants VOG and Lafrenz. Federal Rule of

Civil Procedure 4(e)(1) authorizes service of process on an individual pursuant to the law of the

state in which the district court is located and Rule 4(h)(1) authorizes the same methods of service

on corporations. Because Plaintiffs have been unable to complete service on Defendants VOG and

Lafrenz by other methods authorized under Rule 4 and by the New York State Civil Practice Law

and Rules, Plaintiffs respectfully request an order approving substitute service of the Summons

and Complaint on Defendants VOG and Lafrenz by email delivery and Discord1 messaging

delivery to Defendant Lafrenz, individually and as the registered agent of VOG, pursuant to CPLR

§§ 308(5) and 311(b) or, alternatively, permitting service by publication pursuant to CPLR § 316,

and, in any case, extending Plaintiffs’ time to complete service pursuant to Federal Rule of Civil

Procedure 4(m).




1
 Discord is a “[voice over internet protocol] instant messaging and digital distribution platform designed for
creating communities. Users communicate with voice calls, video calls, text messaging, media and files in private
chats or as part of communities called ‘servers.’ Servers are a collection of persistent chat rooms and voice chat
channels.” Wikipedia, “Discord (Software)” https://en.wikipedia.org/wiki/Discord_(software) (last accessed July 7,
2021).




                                                       -2-
         Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 3 of 12




                                 RELEVANT BACKGROUND

       Plaintiffs’ commenced this action on May 19, 2021 and electronic summonses were issued

for Defendants Lafrenz and VOG on May 20, 2021. See Dkts. 1, 8-9. Plaintiffs are required to

serve Lafrenz and VOG by no later than August 17, 2021 pursuant to Federal Rule of Civil

Procedure 4(m), absent an extension from the Court. The summons issued for Lafrenz lists two

addresses for Lafrenz which Plaintiffs believed to be her dwelling place and usual place of abode,

1673 W Blue Horizon Street, Tucson, Arizona 85704, or her actual place of business, 1850 W

Orange Grove Road, Tucson, Arizona 85704. See Dkt. 8. The summons issued for VOG lists one

address for VOG, which Plaintiffs retrieved from VOG’s current corporate records on file with the

Arizona Corporation Commission, and which Plaintiffs believed to be VOG’s actual place of

business, 14747 N Northsight Boulevard, Suite 111#405, Scottsdale, Arizona 85260. See Dkt. 9;

Declaration of Brian Lanciault (“Lanciault Decl.”) Ex. B.

       Unsuccessful Service on Lafrenz

       Plaintiffs retained process server Eric Hahn to complete service on Lafrenz. Mr. Hahn first

attempted service on Lafrenz’s dwelling place on May 22, 2021 at 8:05 AM and there was no

answer. Id. at Ex. A. Mr. Hahn reported at that time there was a “For Sale” sign posted in the front

yard. Id. Mr. Hahn attempted service at that address again on May 24, 2021 at 12:30 PM and there

was no answer. Id. Mr. Hahn reported that he spoke with a neighbor who informed him that the

home had been vacant. Id.

       Plaintiffs conducted a search for additional addresses associated with Lafrenz using

LexisNexis and identified two addresses: (1) 6700 North Oracle Road, #412, Tucson, Arizona

85704, and (2) 5123 N. 43rd Place, Phoenix, Arizona 85018. Id. ¶ 6. Plaintiffs retained Mr. Hahn

to attempt service at the first address. Mr. Hahn attempted service on May 25, 2021 at 6:30 PM




                                                -3-
         Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 4 of 12




and discovered that the address was a business complex that was closed at that time. Id. Ex. A. Mr.

Hahn attempted service on May 26, 2021 at 1:00 PM and discovered that the business at the address

was a waiting room for another business, AMI Behavioral Health Service LLC that had no

knowledge of Lafrenz. Id. Plaintiffs retained process server Cheryl Anderson to attempt service

on the second address. Id. Ms. Anderson attempted service on May 27, 2021 at 2:31 PM and

discovered that the residence was an AirBnB that was rented to a couple from out of town. Id. The

couple informed Ms. Anderson that they had no knowledge of Lafrenz. Id.

       Unsuccessful Service on VOG

       Plaintiffs retained process server Cheryl Anderson to attempt service at VOG’s corporate

address, 14747 N Northsight Boulevard, Suite 111#405, Scottsdale, Arizona 85260. Ms. Anderson

attempted service on May 24, 2021 at 1:45 PM and discovered that the address was a UPS mailbox

store. Id. The location was for mail delivery only and none of VOG’s agents, officers, or directors

were present to accept service. Id.

       Plaintiffs next attempted to serve VOG at one of the addresses associated with Lafrenz

because Lafrenz is VOG’s registered agent according to VOG’s current corporate records on file

with the Arizona Corporation Commission. Plaintiffs’ process servers were unable to complete

service on VOG at those addresses because Lafrenz was not present and/or the addresses were for

other businesses that had no knowledge of Lafrenz or VOG. Id.

       Plaintiffs’ Rule 4(d) Waiver Request

       Having been unable to complete service on either Lafrenz or VOG at their last known

addresses, Plaintiffs attempted to obtain a waiver of service from VOG and Lafrenz pursuant to

Federal Rule of Civil Procedure 4(d). Plaintiffs conducted additional research and obtained a copy

of a pleading filed by Keith Beauchamp of the law firm Coppersmith Brockelman PLC on behalf




                                                -4-
         Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 5 of 12




of VOG in an action pending in Pima County Consolidated Justice Court, Pima County, Arizona,

Case Number: CV21-005503-RC. Id. ¶ 7 & Ex. C. Plaintiffs also identified a videorecording of a

Discord voice chat in which Lafrenz identified Mr. Beauchamp as her attorney and displayed a

photograph of a pleading showing Mr. Beauchamp’s address. Id. ¶¶ 8-9.

       On June 2, 2021, undersigned counsel sent a letter to Mr. Beauchamp, purportedly

Lafrenz’s attorney, enclosing two copies each of a Waiver of Service for Lafrenz and VOG, the

Complaint, and a prepaid self-addressed FedEx envelope for return of the executed waiver. Id. ¶

10. The letter was sent by email and FedEx overnight delivery. Id. Plaintiffs also sent a letter to

VOG’s business address, enclosing two copies of a Waiver of Service for VOG, the Complaint,

and a prepaid self-addressed FedEx envelope for return of the executed waiver. Lanciault Decl. Id.

¶ 11. The letter was sent by FedEx overnight delivery. Id.

       The waiver request letters were confirmed delivered by FedEx on June 3, 2021. Id. ¶ 12 &

Ex. D. On June 14, 2021, undersigned counsel called Mr. Beauchamp’s office to confirm receipt

of the waiver request letter; Mr. Beauchamp was unavailable and did not return counsel’s call. Id.

¶ 13. On June 15, 2021, undersigned counsel sent Mr. Beauchamp an email requesting

confirmation of his receipt of the waiver request letter; other than an automated out-of-office reply

message, he has not responded. Id. ¶ 14. Lafrenz and VOG’s responses to the waiver request letters

were due by July 2. See id. Ex. D. To date, Plaintiffs have received no response. See id. ¶ 15.

                                           ARGUMENT

I.     Applicable Law

       Federal Rule of Civil Procedure 4(e)(1) provides that service of a summons on an

individual may be completed by “following state law for serving a summons in an action brought

in courts of general jurisdiction in the state where the district court is located or where service is




                                                 -5-
         Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 6 of 12




made.” Fed. R. Civ. P. 4(e)(1). Rule 4(h)(1)(A) provides that service of a summons on a

corporation may be completed “in the manner prescribed in Rule 4(e)(1) for serving an individual,”

i.e., by following the law of the state where the district court is located.”

       This action is pending in the United States District Court for the Southern District of New

York and, as such, the New York State Civil Practice Law and Rules provide the means for

completing serving of a summons. Under CPLR 308, as relevant here, service on an individual

may be accomplished by: (1) delivering the summons to the person to be served; (2) delivering the

summons “to a person of suitable age and discretion at the actual place of business, dwelling place

or usual place of abode of the person to be served and by either mailing the summons to the person

to be served at his or her last known residence … or actual place of business”; (3) “where service

under paragraphs one and two cannot be made with due diligence, by affixing the summons to the

door of either the actual place of business, dwelling place or usual place of abode” and “by either

mailing the summons to the person to be served at his or her last known residence … or actual

place of business.” N.Y.S. CPLR § 308(1)-(2), (4). CPLR 308(5) provides, however, that service

may be made “in such manner as the court, upon motion without notice, directs, if service is

impracticable under paragraphs one, two and four of this section.” N.Y.S. CPLR § 308(5). CPLR

311(a)(1) provides that service upon a corporation may be made by delivering the summons to “an

officer, director, managing or general agent … or to any other agent authorized by appointment or

by law to receive service.” N.Y.S. CPLR § 311(a)(1). CPLR 311(b) provides that if service “is

impracticable under paragraph one of subdivision (a) of this section or any other law, “service

upon the corporation may be made in such manner, and proof of service may take such form, as

the court, upon motion without notice, directs.” N.Y.S. CPLR § 311(b).




                                                  -6-
         Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 7 of 12




       Courts routinely permit substitute service by email pursuant to CPLR 308(5) or 311(b)

after a party has been unable to successfully serve a defendant by personal delivery or mailing in

accordance with CPLR 308(1)-(2), (4) or 311(a)(1). See, e.g., Hybrid Capital Grp., LLC v. Padell,

No. 17-cv-6343 (KPF), 2018 U.S. Dist. LEXIS 76062, at *2 (S.D.N.Y. May 2) (collecting cases);

Abshier v. Sunset Recordings, Inc., No. 14-cv-3227 (CM) (SN), 2014 U.S. Dist. LEXIS 119742,

at *17-18 (S.D.N.Y. Aug. 5); Tishman v. AP, No. 05-cv-4278 (GEL), 2006 U.S. Dist. LEXIS 4622,

at *3-4 (S.D.N.Y. Feb. 1) (collecting New York State cases). A party need only show that other

methods of service are “impracticable” and need not “make a showing that actual prior attempts

to serve a party under each and every method provided in the statute have been undertaken.”

Tishman, 2006 U.S. Dist. LEXIS 4622, at *2 (quoting Astrologo v. Serra, 240 A.D.2d 606, 659

N.Y.S.2d 481, 481-82 (N.Y. App. Div. 2d Dep’t 1997).

       In addition to the substitute service permitted under CPLR 308(5) and 311(b), CPLR 316

permits service by publication:

               An order for service of a summons by publication shall direct that
               the summons be published together with the notice to the defendant,
               a brief statement of the nature of the action and the relief sought …
               in two newspapers … designated in the order as most likely to give
               notice to the person to be served.”

N.Y.S. CPLR § 316(a).

II.    Substitute Service is Proper

       Plaintiffs have been unable to complete service on Lafrenz or VOG at any of the addresses

Plaintiffs have found to be associated with the Defendants. Plaintiffs attempted to deliver the

Summons and Complaint to Lafrenz, both individually and as the registered agent for VOG, on

multiple occasions at multiple locations. See Lanciault Decl. Ex. A. In each instance, Plaintiffs’

process servers discovered either that Lafrenz was no longer associated with the address or was

not known to be associated with the address by persons at the location. See id. Moreover, VOG’s



                                               -7-
          Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 8 of 12




address on file with the Arizona Corporation Commission is merely a UPS mailbox and not a

business address. See id. Further, Plaintiffs attempted in good faith to obtain a waiver of service

from Lafrenz and VOG through Lafrenz’s purported counsel, Keith Beauchamp pursuant to Rule

4(d), but neither Lafrenz nor VOG responded. See id. ¶¶ 10-15 & Ex. D. 2 A videorecording posted

on YouTube on June 2, 2021, however, indicates that Lafrenz did receive the Complaint that was

emailed to Mr. Beauchamp in connection with Plaintiffs’ Rule 4(d) waiver request but failed to

respond. See id. ¶ 9(c).

         Plaintiffs have not simply failed to locate and serve Lafrenz and VOG. Rather, it appears

from Lafrenz’ activity on Discord that she is aware that investors have begun filing lawsuits against

her, that she is aware of this lawsuit, that she received a copy of the Complaint that was sent in

connection with a Rule 4(d) waiver request, and that she is apparently evading service. See id. ¶¶

9-15 & Ex. D. Indeed, her failure to respond to Plaintiffs’ Rule 4(d) waiver request despite

receiving it supports the conclusion that she is evading service, as does VOG’s use of a UPS

mailbox as a business address. See, e.g., Lewis v. Madej, No. 15-cv-2676 (DLC), 2015 U.S. Dist.

LEXIS 144384, at *5, *26-27 (S.D.N.Y. Oct. 23) (“it appears that the [sic] Madej is evading

service” where, among other things, she provided an address “that she resides and does business

in [as] ‘Suite 94’ at an address in London. The address is a post office box at a Mailboxes, Etc.

retail location.”)

         Given Plaintiffs’ repeated attempts to serve Lafrenz and VOG in accordance with the other

provisions of CPLR 308 and 311, Plaintiff’s attempts to obtain a Rule 4(d) waiver, Defendants’

failure to respond, and that none of the Defendants’ known addresses appear to be active or actually


2
  Plaintiffs expressly reserve their right pursuant to Rule 4(d)(2) to charge Defendants Lafrenz and VOG for
Plaintiffs’ expenses incurred in making service following their waiver request and for the reasonable expenses,
including attorney’s fees, incurred in connection with any motion required to collect such expenses of service. Fed.
R. Civ. P. 4(d)(2)(A)-(B).




                                                         -8-
             Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 9 of 12




associated with Defendants, it is appropriate for the Court to authorize Plaintiffs to serve Lafrenz,

individually and as the registered agent for VOG, by email. See Hybrid Capital Grp., 2018 U.S.

Dist. LEXIS 76062, at *2 (authorizing service by email); Tishman, 2006 U.S. Dist. LEXIS 4622,

at *3-4 (same). Plaintiffs are aware of several email addresses used by Lafrenz through which

Plaintiffs communicated with Lafrenz, including by sending information relevant to their

investments in GTV prior to commencement of this action, and which otherwise appear to be

active. See Lanciault Decl. ¶ 17. Plaintiffs request that service be authorized for those email

addresses.

           Plaintiffs further request permission to serve the Summons and Complaint by message

transmitted to Lafrenz via Discord, a messaging application on which Lafrenz is presently active

and is thus likely to receive actual notice of this action. See, e.g., id. ¶ 9(b)-(c). Although Plaintiffs

are not aware of any court that has authorized service via Discord, this method is functionally

indistinct from emailing documents as it permits a user to attach a file to a message and send it

directly to another user. See Discord, Discord Basics: Sending Messages, URL (last accessed July

7, 2021).3 This method is also not dissimilar from other internet-based messaging service methods

authorized by other courts. See, e.g., FTC v. PCCare247 Inc., No. 12-cv-7189 (PAE), 2013 U.S.

Dist. LEXIS 31969, at *12-16 (S.D.N.Y. Mar. 7) (permitting service by email and Facebook

message, noting that service by Facebook is “reasonably calculated to provide defendants with

notice” where the plaintiff would “send a Facebook message, which is not unlike an email, to the

Facebook account of each individual defendant, attaching the relevant documents”); Ferrarese v.

Shaw, 164 F. Supp.3d 361, 367-68 (E.D.N.Y. 2016) (authorizing service by email and Facebook




3
    Plaintiffs have intentionally abbreviated the web address URL for this article for brevity.




                                                            -9-
        Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 10 of 12




message) WhosHere, Inc. v. Orun, No. 1:13-cv-00526-AJT-TRJ, 2014 U.S. Dist. LEXIS 22084,

at *10-12 (E.D. Va. Feb. 20) (same).

       In FTC, this Court observed that service by email and Facebook message was appropriate

where the plaintiff had “set forth facts that supply ample reason for confidence that the Facebook

accounts identified are actually operated by defendants.” FTC, 2013 U.S. Dist. LEXIS 31969, at

*15-16. Here, Plaintiffs have set forth ample facts, including screenshots of Lafrenz’s Discord

username and video recordings of her voice messages showing that she is both active and

accessible through Discord (and aware that this action is pending). See Lanciault Decl. ¶¶ 9, 18-

19 & Ex. E.

       In short, Plaintiffs request permission to serve Lafrenz and VOG by delivery of the

Summonses and Complaint to Lafrenz via both email and Discord, with such service deemed

effective upon delivery to Lafrenz.

III.   Alternatively, Plaintiffs Request Permission to Complete Service by Publication

       As an alternative to the proposed email and Discord method of service, Plaintiffs request

an order pursuant to CPLR 316 authorizing service by publication in two newspapers in Arizona

that are most likely to give notice of this action to Lafrenz and VOG. See, e.g., Rice Corp. v.

Express Sea Transp. Corp., No. 13-cv-43 (WHP), 2013 U.S. Dist. LEXIS 105045, at *6-7

(S.D.N.Y. July 8) (authorizing service by publication under CPLR 316 after plaintiff made

“reasonable attempts” to serve defendant; citing cases). However, because service by publication

is not deemed complete pursuant to CPLR 316(c) until “the twenty-eighth day after the day of first

publication,”




                                              -10-
        Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 11 of 12




IV.    An Extension Pursuant to Rule 4(m) is Proper

       Federal Rule of Civil Procedure 4(m) permits the court to extend the time to complete

service where the plaintiff shows “good cause” for its failure to complete service in the time

allotted. Fed. R. Civ. P. 4(m). Good cause exists where plaintiff demonstrates that it has undertaken

reasonable efforts to complete service and exercised due diligence, or where the defendant appears

to be evading service, and plaintiff could not timely serve the defendant. See Lewis, 2015 U.S.

Dist. LEXIS 144384, at *26 (granting extension under Rule 4(m) where one defendant was

“evading service” and “despite diligent efforts, the plaintiffs have been unable to locate” another

defendant). Given Plaintiffs’ efforts to serve Lafrenz and VOG outlined herein, as well as the

evidence that Lafrenz is aware of this lawsuit but evading service (see Lanciault Decl. ¶¶ 9-15 &

Ex. D), there is good cause for Plaintiffs’ failure to timely serve Lafrenz and VOG and an extension

is warranted. See Lewis, 2015 U.S. Dist. LEXIS 144384, at *26.

                                         CONCLUSION

       For all the foregoing reasons, Plaintiffs respectfully request that this Court enter an order

authorizing substitute service of the Summons and Complaint on Defendants Lafrenz and VOG

by email delivery and the Discord platform, and by publication, pursuant to CPLR 316, an

extension of time for plaintiffs to complete service pursuant to Rule 4(m), and for such other and

further relief as the Court deems just and proper.




                                                -11-
       Case 1:21-cv-04529-LGS Document 21 Filed 07/12/21 Page 12 of 12




Dated: New York, New York             THOMPSON HINE LLP
       July 12, 2021

                                  By: /s/Brian P. Lanciault, Jr.
                                      Brian P. Lanciault, Jr.
                                      Mendy Piekarski
                                      335 Madison Avenue, 12th Floor
                                      New York, NY 10017
                                      Telephone: 212.344.5680
                                      Facsimile: 212.344.6101
                                      Mendy.Piekarski@thompsonhine.com
                                      Brian.Lanciault@thompsonhine.com

                                      Steven A. Block (pro hac vice)
                                      20 N. Clark St., Suite 3200
                                      Chicago, IL 60602
                                      Telephone: 312.998.4240
                                      Facsimile: 312.998.4245
                                      Steven.Block@thompsonhine.com

                                      Attorneys for Plaintiffs




                                    -12-
